Exhibit 10.3

 

[ex10iii_001.jpg] 

 

 

 

 

 

Carbon Natural Gas Company

 

 

Annual Incentive Plan

 

 

2017

 

 

 

 

 



 

Carbon Natural Gas Company

2017 Annual Incentive Plan

 

Plan Objectives

 

The Annual Incentive Plan is designed to meet the following objectives:

 

●Provide an annual incentive plan that is performance driven and is focused on
objectives which are critical to the success of Carbon Natural Gas Company and
to the creation of value for shareholders.

 

●Offer competitive cash compensation for employees.

 

●Reward outstanding achievement.

 

●Recruit and retain key employees.

 

Plan Outline

 

The Plan provides for Annual Incentive Awards which will be determined on the
basis of the Company’s achievement of Financial and Operating Performance
Measures.

 

60 percent of the Incentive Award will be based on Financial and Operating
Performance Measures selected by the Board of Directors.

 

40 percent of the Incentive Award will be a Discretionary Award determined by
the Board of Directors.

 

The Plan period is from January 1, 2017 to December 31, 2017.

 

Performance Measures and Weighting

 

The Board of Directors will establish the Financial and Operating Performance
Measures, the Threshold, Target and Outstanding performance levels and the
weighting for each Performance Measure.

 



  2

 

 

Carbon Natural Gas Company

2017 Annual Incentive Plan

 

The Financial and Operating Performance Measures and Targets for the 2017 Annual
Incentive Plan are set forth below:

 

Performance Measure  Weighting   Threshold   Target   Outstanding            
       Debt to Adjusted EBITDA Ratio   25%   3.0    2.7    2.4              
         Net Annual Production (MMcfe)   25%   5,350    5,850    6,250         
              Lease Operating Expenses ($/unit)   25%  $1.16   $1.05   $.94    
                   G&A per Unit of Net Production   25%  $.95   $.83   $.72    
                   Total of Performance Measures   100.00%               

 

Board of Directors Discretionary Component_40% of Award

 

The discretionary component is designed to address notable achievements which
may not be captured in the Performance Measures component of the Plan.

 

Range of Board Discretionary Incentive Award:   0% - 200% 

 

Plan Administration

 

The Plan will be administered by the Compensation, Nominating and Governance
Committee. The Chief Financial Officer will verify the calculations for the
financial and operating measures.

 

The Board may not increase payout amounts above the outstanding level for
performance categories which depend on the achievement of specific Company
targets. Payments related to performance categories that are tied to the
achievement of specific targets are capped once the highest level is achieved.
The Board can, in its discretion, reduce or increase the payout amounts for
performance categories after taking into account special or unusual factors that
may have contributed to the achievement of target performance measures including
acquisitions, commodity prices or other factors considered appropriate by the
Board.

 



  3

 

 

Carbon Natural Gas Company

2017 Annual Incentive Plan

 

Award Achievement Levels

 

Award Achievement Levels for the Plan will be:

 

  ● Threshold Level at which Minimum Award payout occurs           ● Target
Level at which the Target Award percentage is authorized.           ●
Outstanding Level at which 200% of the Target Award is authorized.

 

Achievement percentages between Threshold, Target and Outstanding will be
determined by linear interpolation.

 

Targets maybe adjusted for material changes made during the year to the business
plan. Increases or decreases to the capital expenditure budget will cause the
affected measures and results to be proportionately adjusted.

 

Performance Targets

 

Performance targets will be set for each Measure. Performance results below the
Threshold in any one Measure will equate to a zero completion percentage for
that Measure.

 

A minimum 30% overall completion achievement is required for the total Plan in
order for any Incentive Award payments to be made under the Plan, subject to the
discretion of the Board.

 

Achievement Calculation

 

Achievement percentages for each individual Measure will be equal to the
calculated completion percentage of the Measure times the weighting for that
Measure. The overall completion percentage for the Plan for Financial and
Operating Measures will be the sum of the weighted completion percentages for
each individual Measure.

 

The Board will determine the Discretionary Award which may range from 0% to 200%
achievement and which will account for 40% of the overall Incentive Award.

 



  4

 

 

Carbon Natural Gas Company

2017 Annual Incentive Plan

 

Participants

 

The CEO shall determine which employees are to be participants in the Plan.

 

The Target Award percentages for the CEO and the named executive officers of the
Company (Exhibit A) are established by the Board of Directors. The Board of
Directors shall determine Award levels for the Chief Executive Officer, Chief
Financial Officer, President and the Staff Pool. The CEO is authorized to
establish and adjust at his discretion the Target Award percentages for Staff
Pool participants and the allocation of Incentive awards to the Staff Pool
Participants.

 

Incentive Awards will be calculated based upon the participant’s average base
salary during the Plan year or earned salary during the Plan year if the
Participant was a new hire during the year, took a leave of absence, or was
absent due to an unforeseen circumstance.

 

If a participant’s employment with the Company terminates for any reason prior
to payment of the Incentive Award, the Incentive Award (if any) may be
authorized and paid at the discretion of the Board of Directors.

 



  5

 

 

Carbon Natural Gas Company

2017 Annual Incentive Plan

 

Performance Measure   Debt to Adjusted EBITDA Ratio       Target   Year End Debt
to Adjusted EBITDA Ratio of 2.7       Definition   Debt to Adjusted EBITDA Ratio
at December 31, 2017           Bank debt shall be defined as outstanding
borrowings on the Company’s credit facility.             Adjusted EBITDA will
include cash settlements related to current period derivative contracts and
exclude the effects related to mark to market valuations.           The Board
may consider adjusting the ratio due to changes in working capital or to
corporate or asset acquisitions during the year.           Adjusted EBITDA shall
be defined as the Adjusted EBITDA for the fourth quarter of 2017 multiplied by
4.

 

Award Levels   ● Threshold 3.0               ● Target 2.7               ●
Outstanding 2.4

 



  6

 

 

Carbon Natural Gas Company

2017 Annual Incentive Plan

 

Performance Measure   Net Annual Production       Target   Net annual proved
developed production of 5,850 MMcfe.         For purposes of the Plan, net
equivalent production shall be measured by calculating the natural gas
equivalent value as determined by the ratio of one barrel of oil equal to 15 mcf
of natural gas.       Definition   Net proved developed production from January
1, 2017 to December 31, 2017.  The Board may consider adjusting proved developed
production to include changes due to corporate or asset acquisitions during the
year (if such adjustments have a material effect on production).

 

Awards Level   ● Threshold 5,350 MMcfe               ● Target 5,850 MMcfe      
        ● Outstanding 6,250 MMcfe

 

  7

 

 

Carbon Natural Gas Company

2017 Annual Incentive Plan

 

Performance Measure   Lease Operating Expenses $ per unit of Net Production    
  Target   Lease Operating Expenses of $1.05 per unit of net production
equivalent.         For purposes of the Plan, net equivalent production shall be
measured by calculating the natural gas equivalent value as determined by the
ratio of one barrel of oil equal to 15 mcf of natural gas.            The Board
may consider adjusting lease operating expense per unit of net production
equivalent to include changes due to corporate or asset acquisitions during the
year (if such adjustments have a material effect on the per unit expense).      
Definition   Actual Cash Lease Operating Expenses.

 

Award Levels   ● Threshold $1.16 per Unit               ● Target $1.05 per Unit
              ● Outstanding $.94 per Unit

 

  8

 

 

Carbon Natural Gas Company

2017 Annual Incentive Plan

 

Performance Measure   G&A Cost $/unit of Net Production       Target   Actual
Cash General and Administrative Expense of $.83 per unit of Net Proved Developed
Production Equivalent.           For purposes of the Plan, Annual Incentive Plan
Award amounts shall be excluded from cash general and administrative expenses
and net equivalent production shall be measured by calculating the natural gas
equivalent value as determined by the ratio of one barrel of oil equal to 15 mcf
of natural gas.             The Board may consider adjusting cash general and
administrative expense per unit of net proved developed production equivalent to
include changes due to corporate or asset acquisitions during the year (if such
adjustments have a material effect on per unit expense).       Definition  
Actual Cash General and Administrative Expenses.

 

Awards Level   ● Threshold $ .95 per Unit               ● Target $ .83 per Unit
              ● Outstanding $ .72 per Unit

 



  9

 

 

Carbon Natural Gas Company

2017 Annual Incentive Plan

 

Exhibit A

 

Name  Title  Target Bonus Award %           Patrick R. McDonald  Chief Executive
Officer   100  Kevin D. Struzeski  Chief Financial Officer   65  Mark D. Pierce 
President   65 

 

 

 10

 

 

 

